Citation Nr: 0903914	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent disabling.
	
2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis with spondylolisthesis of the 
lumbar spine.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to March 
1953.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The veteran has raised questions in a statement of February 
2007 concerning a claim for vocational rehabilitation.  This 
matter was remanded by the Boar in July 2006 by a differenct 
veterans law judge.  It is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's varicose veins of the right leg are 
productive of persistent edema, but are not also manifested 
by stasis pigmentation or eczema, or persistent ulceration.

2.  The veteran's degenerative arthritis with 
spondylolisthesis of the lumbar spine is not manifested by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, but it is 
productive of painful motion and limited motion on 
repetition.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for the 
veteran's varicose veins of the right leg are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2007).

2.  The criteria for a 20 percent disability rating, but no 
higher, for the veteran's degenerative arthritis with 
spondylolisthesis of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2007), 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

A.	Varicose Veins 
At the outset, the Board observes that an unappealed rating 
decision of May 1964 granted service connection for the 
veteran's varicose veins and assigned a 40 percent rating.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's varicose veins are rated under Diagnostic Code 
(DC) 7120 which provides for a higher rating of 60 percent 
only where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.

Here, while there is evidence of persistent edema, there is 
no evidence of stasis pigmentation or eczema, or persistent 
ulceration.  Persistent ulceration is the symptomatology that 
distinguishes the 40 percent rating from the 60 percent 
rating under DC 7120; both ratings already require persistent 
edema and stasis pigmentation or eczema.  At a December 2005 
VA examination, the veteran was found to have significant 
pitting edema which was persistent.  However, the examiner 
specifically found, "[t]here are no changes in pigmentation. 
There is no eczema. There are no ulcers."  The medical 
treatment records are also devoid of documentation of 
ulceration.  In an April 2005 treatment note, for example, 
the veteran complained of itching in the leg but no other 
complaints were made, and no ulceration was noted.

For all of these reasons, the Board cannot find that the 
criteria for a 60 percent rating have been met, and the claim 
must be denied.

B.  Lumbar Spine 
At the outset, the Board observes that in June 2005 the 
veteran expressed disagreement with the May 2005 decision 
granting him service connection for his spine disability.  As 
such, the veteran has appealed the initial evaluation 
assigned and the severity of his disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the medical record supports an increased 
rating of 20 percent, but no higher, for the veteran's 
degenerative arthritis with spondylolisthesis of the lumbar 
spine, based on the limited motion attributable to pain 
caused by the disability.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
veteran's complaints of low back pain and treatment with 
injections and prescription medication are documented in the 
medical treatment notes.  At a VA examination of February 
2005, the veteran complained of pain on motion, and the 
examiner found that repetitive exercise caused an additional 
loss of 15 degrees of flexion.  As flexion was measured to 80 
degrees, this additional loss nearly approximates the 
criteria for a higher rating of 20 percent under the General 
Rating Formula for Diseases and Injuries of the Spine.  
Moreover, when accounting for limited motion due to pain on 
repetition, the veteran's combined range of motion of the 
lumbar spine is 85 degrees, which also meets the criteria for 
a higher rating of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  As such, the 
Board finds that the medical evidence supports an increase to 
20 percent, but no higher, based on the pain and limited 
motion on repetition caused by the veteran's back disability.

A rating in excess of 20 percent, however, is not warranted.  
The Board notes that while the regulations pertaining to 
disabilities of the spine have changed several times, these 
changes do not affect the veteran's claim as his claim was 
filed in January 2005, subsequent to the most recent 
regulation change.  Thus, the regulation currently in effect, 
the General Rating Formula for Diseases and Injuries of the 
Spine, is the only applicable regulation.  Under this 
regulation, the next higher rating of 40 percent rating is 
justified only where the evidence shows forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Additionally, a 
rating of 40 percent is possible under the General Rating 
Formula where there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.

Here, at the February 2005 VA examination the veteran 
demonstrated flexion to 80 degrees.  There has been no 
finding of ankylosis in the medical record, and the evidence 
does not support the existence of ankylosis given the 
veteran's range of motion.  At the examination, extension was 
to 5 degrees, lateral flexion was to 10 degrees for the left 
and right, and lateral rotation was to 10 degrees for the 
left and right, in addition to 80 degrees of flexion 
mentioned above.  Thus an increased rating is not warranted 
based on the veteran's range of motion.

As for incapacitating episodes, VA defines incapacitating 
episodes as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).  Here, 
the file contains no documentation of the veteran being 
prescribed bed rest by a physician.  For these reasons, an 
increased rating is also not warranted based on 
incapacitating episodes.

Finally, the Board notes that the General Rating Formula for 
Diseases and Injuries of the Spine provides for separate 
ratings for associated neurological abnormalities.  The Board 
finds that the veteran is not entitled to such a separate 
rating.  The February 2005 VA examiner found the veteran had 
normal strength, a negative straight leg test, equal 
reflexes, and a normal Babinski test.  While there had been 
some evidence of urinary incontinence in the medical 
treatment notes, in April 2005 an MRI was conducted to 
determine whether this was due to the veteran's back 
disability, and while degenerative findings were made, no 
other acute spinal abnormalities were found.  Accordingly, a 
separate rating is not warranted for neurological 
abnormalities associated with the veteran's back disability.  

For all of these reasons, a 20 percent rating, but no higher, 
for the veteran's degenerative arthritis with 
spondylolisthesis of the lumbar spine, is justified.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2005 and January 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of January 2006 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  
Additionally, a separate letter of April 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims such as the varicose veins claim at bar.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the January 2005 
and January 2006 notice letters advise the veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the veteran's multiple statements, 
including those made to VA examiners, about the effect of his 
varicose veins on his daily life and ability to work.  These 
statements indicate an awareness on the part of the veteran 
that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As for the second element, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  An increased rating for varicose veins under the 
applicable diagnostic code may be shown simply by evidence of 
a noticeable worsening or increase in severity of the 
disability, and requires no specific test results or 
measurements.
        
As for the third element, the April 2006 notice letter 
contains discussion pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), specifically informing the veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.

As to the fourth element, the April 2006 notice letter also 
informs the veteran that VA will help him in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  As 
such, this notice letter satisfies the fourth notification 
element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a hearing.  He underwent VA 
examinations in February 2005 and December 2005. The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  


ORDER

An evaluation in excess of 40 percent for the veteran's 
varicose veins of the right leg is denied.

Entitlement to a disability rating of 20 percent, but no 
higher, for the veteran's degenerative arthritis with 
spondylolisthesis of the lumbar spine is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


